DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claim 8 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/05/2022.
Applicant’s election without traverse of claims 1-7 in the reply filed on 12/05/2022 is acknowledged.
Claim Objections
Claim 4 is objected to because of the following informalities:  it appears that multiple words have been grouped together in “whereinaresidence”. This is assumed to read “wherein a residence”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wisting (US3989488).
Claim 1: Wisting teaches in figures 1-5 a method for separating solid and/or liquid particles from a gaseous stream (abstract teaches air scrubber to remove solid, liquid, gas contaminants from air), comprising the steps: 	introducing a gas stream inside a washing chamber (gas enters through inlet 3 into washing chamber 26/27/28), said gas being introduced into said washing chamber according to a direction substantially transversal with respect to a longitudinal direction along the extension of the chamber (Figure 1 show the gas enters horizontally at 3 while the length of the chamber is vertically downwards), said gas having a substantially swirling flowing along said extension direction (Applicant’s specification page 5 lines 8-11 teach that the injection of gas with the cylindrical wall creatures this swirling motion. Wisting figure 2 shows that the gas is flowing in a circular direction after it enters and meets the cylindrical wall.);   	delivering a drop shaped liquid inside the washing chamber, to allow a separation from the gas flowing of at least a portion of particulate particles located into the gas stream, by incorporation into the drop through a physical contact between the liquid drop and the particulate, in a solid or liquid form (Column 3 line 65 to column 4 line 10 teach that the liquid is made to match the nature of the contamination in order to dissolve/adhere water to the contaminants. The water enters the air stream in particle sizes that have a mass roughly equal to the mass of the contaminants in order to make sure they do not separate.);  	conveying the gas stream towards the outside of the washing chamber (Figures 1 and 2 show the gas moves around the outside the chamber in a circular/swirling motion.); and  	removing a liquid, comprising the separated particles, collected in a lower portion of said washing chamber, said collected liquid being collected by gravitational motion or by condensation of the washing liquid after said separating step (Sump 80 is shown at the bottom of the chamber and having an outlet 82.),  	wherein said delivering step occurs by making the delivered liquid to a preset pressure value, said preset pressure value being a function of a dimensional value of the particulate to be separated, so as to allow, during said separating step, a physical interaction between the delivered liquid drops and the particulate particles (Column 4 lines 1-11 teach that the pressure of the incoming water is designed to match the contaminants and made so that the water particles are a certain size to help enhance the likelihood they do not separate).
Claim 2: Wisting teaches comprising an adjusting step for adjusting a delivering diameter of nozzles (Column 4 lines 1-11 teach that the pressure of the incoming water is designed to match the contaminants and made so that the water particles are a certain size to help enhance the likelihood they do not separate).
Claim 3: Wisting teaches an adjusting step for adjusting delivering pressure (Column 4 lines 1-11 teach that the pressure of the incoming water is designed to match the contaminants and made so that the water particles are a certain size to help enhance the likelihood they do not separate).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wisting.
Claim(s) 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wisting in view of Fan (Experimental investigation on removal of coal fired fine particles by a condensation scrubber). The NPL provided by the applicant will be referenced.Rejection in view of Wisting
Claim 4: Wisting does not explicitly teach residence time of the gas stream inside the washing chamber is comprised in a time range of 0.3 - 2 seconds. However, since the washing chamber can be considered to be any part of the area where the water meets the gas and the fan 18 can be controlled, it would be obvious to one of ordinary skill before the effective filing date of the invention to have an optimal residence time, such as 0.3-2 sec, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). The time in this case is a result effective variable because it would depend on the air, fan output, the clear definition of what area the washing chamber encompasses, water pressure, and containments to be removed.

Rejection in view of Wisting in view of Fan
Claim 5: Wisting does not explicitly teach wherein a temperature gap between the delivered liquid and the gas stream is monitored to allow the evaporation, and/or condensation and/or coalescence phenomena, in order to make the separation more effective.  
Fan teaches in section 3.3 that the degree and zone of supersaturation increases with increase of temperature difference and liquid to gas ratio, which leads to amount of condensable water vapor and enhances the condensation growth of droplets and improving the removal of fine particles. Figure 10 shows the removal efficiency based on a temperature difference. It would have been obvious to one of ordinary skill before the effective filing date of the invention to have a desired temperature gap as Fan teaches removal efficiency increases depending on the temperature gap of the inlet gas and scrubbing liquid.
Claim 6 and 7: Wisting and Fan do not explicitly state wherein an evaporation step of said drops is provided, allowing a reduction in the average diameter of the drops or a condensation step of said drops is provided, said condensation preferably occurring around the particulate particles.
Fan teaches a reasoning for having temperature differences between the inlet gas and scrubbing liquid. In this case having an evaporation or condensation step would depend upon the inlet gas, scrubbing liquid, and containment to be removed as Fan teaches wanting a specific temperature difference in order to improve removal efficiency.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 6322617, 20150101485, 20030066421, 4986838, 4375976, 4374813, 3852409, 3395510.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILLIP Y SHAO whose telephone number is (571)272-8171. The examiner can normally be reached Mon-Fri; 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on (571) 272-1424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CHRISTOPHER P JONES/Primary Examiner, Art Unit 1776                                                                                                                                                                                                        

/P.Y.S/Examiner, Art Unit 1776                                                                                                                                                                                                        12/09/2022